Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,5,16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. Pub. No: US 20180300293 A1.
Regarding claim 16 Lee disclose for a non-transitory computer readable medium storing code for dynamically fitting a digital image based on an aspect ratio of a frame, the code comprising instructions executable by a processor ( see [0088], see “ computer-readable instructions, data structures, program modules or other data. For example, 
receive sizing input for a frame from a user ( [0008] Layout designs also can be automatically generated by the computing device based, at least partially, upon predefined rules such as an aspect ratio and/or size range of the viewport, locations and/or sizes of the salient regions frames, locations”, also see [0036], see “ the computing device 102 asks or prompts a user or other entity for feedback regarding layouts, text placement, scales and/or positions of images, element locations, image sizes, or other aspects of the output 114 by expressing whether that particular aspect is liked or disliked. Based upon the expressed likes and/or dislikes, the computing device 102 can be configured to update the output 114 and/or to modify one or more of the designs 112. The computing device 102 also can be configured to generate a new design 112 based upon the feedback, if desired”) ; identify an aspect ratio of the frame based on the sizing input ( see [0008], see “ some rules can specify generating design layouts containing a viewport with aspect ratios between 2 and 0.5 with five steps, with salient region frames of sizes between 0.1 to 0.5 of the viewport area located on the top, left, right and/or bottom of the viewport”); select a 
Regarding claim 1, see the rejection of claim 16, it recites similar limitations as claim 1. Hence it is similarly analyzed and rejected.
Regarding claim 3, see the rejection of claim 16, it recites similar limitations as claim 3. Hence it is similarly analyzed and rejected.
Regarding claim 5 Lee disclose for, identifying semantic information of the digital image, wherein the saliency prediction model is based at least in part on the semantic information ( see [0006], see “ if image includes .
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2,6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No: US 20180300293 A1.in view of Sowden et al. US 10,140,675 B2.
Regarding claim 2 Lee disclose for determine dimensions of the frame ( see [0048], see “while the viewport frame 302 is illustrated as being rectangular and as having particular dimensions and/or a particular dimension ratio and/or orientation, that the viewport frame 302 can have other shapes, other dimensions, other dimension ratios, and/or other orientations”). Lee does not provide for calculate the aspect ratio of the frame based on the dimensions. However in the same field of endeavor Sowden teaches the above missing limitations of Lee ( col.10 lines 20-26, see “ image 212 may be a landscape image, e.g., an image that has an aspect ratio such that a horizontal dimension of the image is larger than a vertical dimension e.g., an aspect ratio of 4:3, 5:3, 16:9”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Sowden with the system and method of Lee, in order for preserving a substantial portion 
Regarding claim 6 Lee does not disclose for saliency prediction model comprises a machine learning model. However in the same field of endeavor Sowden teaches the above missing limitations of Lee ( col.19  lines 54-58, see “machine learning techniques can be used to determine a measure of image quality for the image, e.g., based on training images that have been previously judged (e.g., by humans) as to visual quality”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Sowden with the system and method of Lee, in order for preserving a substantial portion of the image information while still fitting the grid 210, via aspect ratio of an image.
Regarding claim 17, see the rejection of claim 2, it recites similar limitations as claim 17. Hence it is similarly analyzed and rejected.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No: US 20180300293 A1,in view of MICHOT Pub. No: US 20160277712 A1.

Regarding claim 20, see the rejection of claim 10, it recites similar limitations as claim 20. Hence it is similarly analyzed and rejected.
Objected Claims
Claims 4,7-9 and 18-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of Lee et al. Pub. No: US 20180300293 A1 and MICHOT Pub. No: US 20160277712 A1 and Sowden et al. US 10,140,675 B2. Either alone or combined, failed to teach or suggest for features/limitations of claims 4,7-9 and 18-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
3.		Claims 11-15 are allowed.
Reasons for Allowance
4.		The following is an examiner’s statement of reasons for allowance: the prior arts of Lee et al. Pub. No: US 20180300293 A1 and  MICHOT Pub. No: US 20160277712 A1 and Sowden et al. US 10,140,675 B2. Either alone or combined, failed to teach or suggest for a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to:

generate a saliency  map for the digital image, wherein the saliency map comprises a saliency score for each pixel of the digital image;
identify a plurality of region sizes corresponding to an aspect ratio of a frame; identify a plurality of region positions for each of the plurality of region sizes; calculate a total saliency score for each of the region positions based on the saliency map; select a salient, region of the digital image based on the total saliency score for each of the region positions; and
fit the digital image into the frame so that a boundary of the frame is aligned with a boundary of the salient region. As cited in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ALI BAYAT/Primary Examiner, Art Unit 2664